Exhibit 10.1

 

LOGO [g661322g20d16.jpg]

 

OFFER LETTER

November 13, 2018

Reginald Seeto

Maryland, 20878

Dear Reginald Seeto,

I am pleased to offer you a position with CareDx, Inc. (the “Company”) as
President reporting to Peter Maag, Chief Executive Officer. Start date will be
November 26, 2018 or another mutually agreeable date. This position is a
full-time, exempt position, based in your home office in Maryland. When not
traveling for business, the expectation is that you work out of our headquarters
in Brisbane, California, Monday through Thursday every week.

Effective upon commencement of your full-time employment at the Company you will
receive an annualized salary of $400,000.00, paid on a semi-monthly basis on our
regular paydays. Deductions required by law or authorized by you will be taken
from each paycheck.

We are also offering you a signing bonus of $30,000.00 which will be payable
after you have been working full time for CareDx for at least thirty days. If
you choose to terminate your employment with CareDx within one year of the
payment of the signing bonus, the entire bonus will be repayable to CareDx.

Additionally, you will be eligible to participate in our variable performance
bonus plan beginning in January 2019, which has a current annual target of 70%
of your base salary. You must be employed at the time of payout and the amount
is subject to all state and federal taxes.

As a Company employee, you are also eligible to receive certain employee
benefits pursuant to the terms of Company benefit plans as described in the
Company’s Benefit Brochure. You should note that the Company may modify, in its
sole discretion, job titles, salaries, holidays, vacation and any other benefits
from time to time as it deems necessary.

Subject to the approval of the Board of Directors of the Company you will be
granted an option to purchase 100,000 shares of the Company’s Common Stock. This
option shall vest, subject to your continued employment with the Company, as to
one fourth (1/4) of the shares on the one year anniversary of your start date,
and as to an additional one forty-eighth (1/48th) of the total number of shares
subject to the option at the end of each calendar month thereafter. Details of
the price of these options will be provided in your stock option grant and
determined by the board of directors.

 

3260 Bayshore Blvd., Brisbane, CA 94005 USA ∎ (p): 415.287.2300 ∎ www.CareDx.com



--------------------------------------------------------------------------------

LOGO [g661322g20d16.jpg]

 

Subject to the approval of the Board of Directors of the Company, you are also
granted restricted stock units of 50,000. 25% of the Restricted Stock Units will
vest on the 1-Year anniversary of the Vesting Commencement Date and 25% of the
Restricted Stock Units will vest each year thereafter on the same date as the
Vesting Commencement Date, subject to Participant continuing to be a Service
Provider through each such date.

You should be aware that your employment with the Company is for no specified
period and constitutes at will employment. As a result, you are free to resign
at any time, for any reason or for no reason. Similarly, the Company is free to
conclude its employment relationship with you at any time, with or without
cause.

For purposes of federal immigration law, you will be required to provide to the
Company documentary evidence of your identity and eligibility for employment in
the United States. Such documentation must be provided to us within three
(3) business days of your date of hire, or our employment relationship with you
may be terminated. Your employment also is subject to successful verification of
your professional references, and to our standard pre-employment process, which
includes completion of an employment application and successful completion of a
standard background check.

As a condition to your employment with the Company, you will be required to sign
the Company’s standard At-Will Employment, Confidential Information, Invention
Assignment, and Arbitration Agreement, a copy of which will be provided to you.

We also ask that, if you have not already done so, you disclose to the Company
any and all agreements relating to your prior employment that may affect your
eligibility to be employed by the Company or limit the manner in which you may
be employed. It is the Company’s understanding that any such agreements will not
prevent you from performing the duties of your position and you represent that
such is the case. Moreover, you agree that, during the term of your employment
with the Company, you will not engage in any other employment, occupation,
consulting or other business activity directly related to the business in which
the Company is now involved or becomes involved during the term of your
employment, nor will you engage in any other activities that conflict with your
obligations to the Company without prior approval of the Company. Similarly, you
agree not to bring any third-party confidential information to the Company,
including that of your former employer, and that in performing your duties for
the Company you will not in any way utilize any such information.

In the event of any dispute or claim relating to or arising out of our
employment relationship, you and the Company agree that all such disputes shall
be fully and finally resolved by binding arbitration conducted by the American
Arbitration Association in San Mateo County, California.

 

3260 Bayshore Blvd., Brisbane, CA 94005 USA ∎ (p): 415.287.2300 ∎ www.CareDx.com



--------------------------------------------------------------------------------

LOGO [g661322g20d16.jpg]

 

This letter, along with the CareDx At-Will Employment, Confidential Information,
Invention Assignment, and Arbitration Agreement, sets forth the terms of your
employment with the Company and supersede any prior representations or
agreements, whether written or oral. This letter may be executed in any number
of counterparts, each of which shall be an original, but all of which together
shall constitute one instrument. This letter may not be modified or amended
except by a written agreement, signed by the Company and by you. To accept this
offer, you may sign, date, and email this letter to Marissa Dixon, VP Human
Resources at mdixon@caredx.com. This offer will expire on November 16, 2018.

We look forward to working with you at CareDx, Inc.

 

Sincerely, CareDx, Inc. /s/ Peter Maag Peter Maag President and CEO

 

ACCEPTED AND AGREED TO this 16th day of November, 2018. /s/ Reginald Seeto
Reginald Seeto

 

3260 Bayshore Blvd., Brisbane, CA 94005 USA ∎ (p): 415.287.2300 ∎ www.CareDx.com